286 So. 2d 906 (1973)
In re Ricky VAN NOSTRAND
v.
STATE.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 603.
Supreme Court of Alabama.
December 6, 1973.
William J. Baxley, Atty. Gen., and Walter L. Allen, Sp. Asst. Atty. Gen., Montgomery, for the State, petitioner.
No brief for respondent.
COLEMAN, Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Van Nostrand v. State, 51 Ala.App. 494, 286 So. 2d 903.
Writ denied.
HEFLIN, C. J., and BLOODWORTH, McCALL and JONES, JJ., concur.